277 S.W.3d 893 (2009)
Rosalyn LYNN, Claimant/Appellant,
v.
MISSOURI VETERANS COMMISSION, and Division of Employment Security, Respondents.
No. ED 92456.
Missouri Court of Appeals, Eastern District, Division Five.
March 10, 2009.
Rosalyn Lynn, Perry, pro se.
Shelly Kintzel, Division of Employment Security, Jefferson City, MO, for respondents.
Missouri Veterans Commission, C/O Janice Frank, Jefferson City, pro se.
*894 NANNETTE A. BAKER, Chief Judge.
Rosalyn Lynn (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision denying her application for unemployment benefits. We dismiss the appeal.
The Division of Employment Security (Division) concluded that Claimant was ineligible for unemployment benefits, because she voluntarily left her work without good cause attributable to her work or her employer. Claimant appealed to the Appeals Tribunal, which affirmed the deputy's determination. Claimant then filed an application for review with the Commission, which affirmed the Appeals Tribunal's decision. Claimant has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
In unemployment matters, an aggrieved party must file a notice of appeal to this Court from the Commission's decision within twenty days of the decision becoming final. Section 288.210, RSMo 2000. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on December 2, 2008. Therefore, the notice of appeal to this Court was due on or before Friday, January 2, 2009. Sections 288.200.2, 288.210; Section 288.240, RSMo 2000. Claimant mailed her notice of appeal to the Commission on January 8, 2009, which is untimely under section 288.210. The unemployment statutes have no provision for the filing of a late notice of appeal. McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Flotron v. Information Solutions Design, 238 S.W.3d 745, 746 (Mo.App. E.D.2007).
The Division's motion to dismiss is granted. The appeal is dismissed for lack of jurisdiction.
PATRICIA L. COHEN, J. and KENNETH M. ROMINES, J., concur.